Warren E. Burger: We will resume arguments now in Mobil Oil against Higginbotham and others. Mr Benjamin you may continue.
Jack C. Benjamin: Mr. Chief Justice and may it please the Court. At the recess yesterday, I believe, I was attempting to answer a question from Mr. Justice White. I was seeking to remind the Court of how the maritime law has evolved over the decades by an interrelationship of both nonstatutory and statutory law, decisional law, augmenting statutory law. The Jones Act and the Death on the High Seas Act in state statutes have all been complementing one another over a period of years. Further, I believe this Court has answered that question in the Gaudet case and I have read just briefly from Footnote 22. I am taking it out of context. "Nothing in the legislative history of Act suggest that Congress intended the Act's statutory major of damages to preempt any additional elements of damage, for a maritime wrongful death remedy which this Court might mean appropriate to effectuate the policies of general maritime law."
Potter Stewart: What Act is referred to that, Jones Act or --
Jack C. Benjamin: Death on the High Seas Act sir.
Potter Stewart: Death on the High Seas Act. Thank you.
Jack C. Benjamin: One further point about the exclusivity of the Death on the High Seas Act, and I refer the Court --
William H. Rehnquist: But the Death on the High Seas Act had been applicable on the fact situation of Gaudet?
Jack C. Benjamin: No, Your Honor it would not --
William H. Rehnquist: Then that was dicta that you are just reading, wasn't that?
Jack C. Benjamin: Yes, it is dicta. It is not really part of the Ratio decidendi the case yes sir, but it is illustrative of what the Court's feeling was concerning the applicability of the general maritime law beyond territorial limits?
John Paul Stevens: You did take it out of context, didn't you?
Jack C. Benjamin: I did take out of context. I said I did so to save the time.
John Paul Stevens: May I ask you some to take you through (Inaudible) Mr. Benjamin? How could Congress then had been trying preempt the cause of action that had been decided, didn't exists in 1920? That footnote, as you read it, says that the Congress was not trying to be preclude some additional damage remedy on the High Seas. Is that right?
Jack C. Benjamin: It was not intended by Congress.
John Paul Stevens: Couldn't it be intended by Congress? There was just no cause of action at all and here it covered by the statute, was it?
Jack C. Benjamin: There was Your Honor before the Harrisburg. Prior to the Harrisburg --
John Paul Stevens: Yeah, but over the time the statute was enacted Harrisburg had been decided, so there is no cause of action, so how couldn't Congress had been deciding anything about damages except what it puts in the statute, it has been enacting. I just do not -- I do not quite understand how this footnote even helps you even reading it the way you do. Might be I have missed something, I do not know. It was a very confusing area.
Jack C. Benjamin: I believe the opinion of the Court was dealing with whether or not there was anything inimical in the interest of the maritime law to complementing the Death on the High Seas Act by nonstatutory damages and that is the context in which I believe this footnote is written. Further, the language of the Act itself may indicate that the Act is not intended to be exclusive because Section 764 reveals that with respect to elements of damages recoverable under the Death on the High Seas Act, by expressed provision the incorporation of foreign law is permitted to supplement the damages recoverable under the Act. So that if an accident occurred involving a Japanese shipping company, for instance, and the law of Japan permitted the recovery of nonpecuniary losses, a seaman, in those circumstances and his survivors, could then augment the pecuniary losses provided for under the Jones Act and Death on the High Seas Act by the Law of Japan.
John Paul Stevens: Mr. Benjamin let me ask another question? Supposing you are right we rule it, and then supposing that day after the Court decides you are right, Congress repeal the Death on the High Seas Act, would that affect any change in the law? (Inaudible) all of that statute if we agree with you? Any need for it at all.
Jack C. Benjamin: To answer you on this question Mr. Justice Stevens, I believe that the general maritime law concepts would be broad enough to cover most of the provisions under the Act, except for those which have not been defined by a jurisprudential development, such as statutes of limitations, beneficiaries and alike.
John Paul Stevens: But even on statute limitation if you are right -- that statute of limitation in the Death on the High Seas Act would not necessarily bar a Marine type action, would it?
Jack C. Benjamin: No it would not. In my opinion the doctrine of laches would apply to a Marine Type --
William H. Rehnquist: In Congress' serving attempt to this Court, Congress can enact a statue providing for a specific limitation on admiralty or providing for a specific limitation on damages, and this Court can come along and say, "We do not care what Congress said. We like it this way."
Jack C. Benjamin: Your Honor's question addresses itself to the separation of powers account for in Constitution, and I respectfully attempt to answer that Mr. Justice Rehnquist by saying that in the maritime field, the courts have filled the void.
William H. Rehnquist: But there is not any void here. Congress is active.
Jack C. Benjamin: But Congress' action does not provide an adequate remedy.
Warren E. Burger: But isn't that for Congress rather than this Court to say?
Jack C. Benjamin: Well, as I thought the Court answered in the Gaudet case there was nothing in the Act, which prevented the Act from being augmented by decisions permitting additional elements of damage.
Warren E. Burger: Is that ordinarily to rule with respect to legislatively created cause of action this time?
Jack C. Benjamin: Well, the legislative created cause of action, may it please Mr. Chief Justice, was intended to create a jurisdiction, in a jurisdiction only in the Federal Court. Now, the measure of damages was held to be adequate, was throught to be adequate by the Congress in both the Death on the High Seas Act and the Jones Act, but the maritime law was a constantly moving body of law. It was a constantly advancing body of law. Today every state in the Union has wrongful death statutes, and every state in the Union -- I withdraw that -- and the majority of those wrongful death statutes permit the recovery of nonpecuniary losses. So, it does not offend my sense of justice for the Court to augment statutory elements of damage by nonstatutory elements of damage.
William H. Rehnquist: You say this law was both moving and advancing. I take it, you mean something more than change. By the way that what do you mean by advancing?
Jack C. Benjamin: Well, Mr. Justice Rehnquist, the maritime law has always held a special solicitude for seaman and for those who garb the hazards of the sea and has always sought to give rather than to withhold a remedy.
William H. Rehnquist: Then why is it necessary to advance it all if it is always been this way?
Jack C. Benjamin: Because time has changed and social concepts changed, and the maritime law --
Warren E. Burger: What the particular change, would you rely on to support your position?
Jack C. Benjamin: Well, the fact that most of the states, the majority of the states, have provisions in the wrongful death or Acts which allow the recovery of nonpecuniary losses.
Warren E. Burger: Congress surely must be aware of that.
Jack C. Benjamin: Well, of course the Congress has not acted since 1920 and I am not sure there has been any movement for legislation concerning the Death on the High Seas Act in recent years. There has been with regard to the Jones Act, I am aware of. I would like to touch upon another point the petitioner raises. If this Court restricts the applicability of the maritime law to territorial allowance, the three mile limit, it may then return to what is known as a locality test which was denounced by the Court as a test alone at least for jurisdictional purposes in the Executive Jet case by way of illustration. A widow of a seaman who was fairly injured as a result of the breach of a maritime duty within the three mile limit could recover nonpecuniary losses and the widow of the seaman who was fairly injured on the high seas as a result of the breach of same maritime duty could not. This is basically unfair. It illustrated further those are always aware of the amount of field activity off the coast to Louisiana. Boats and ships are constantly moving from the shore line and to the high seas. It would impose a most onerous burden upon litigant. If he were entitled or, if his survivors were entitled to recover nonpecuniary losses within the three mile limit and the litigants were not positive of where the injury or death occurred. Louisiana's coastline as Your Honors know from arguments in other cases involving boundaries of meander, islands appear, disappear and reappear, and it is quite difficult to ascertain for a litigant where the boundaries are. In addition, the locality test is just in basis and unfair and unrealistic test. Now, I would like to touch just briefly upon the Court's decision in the Barbe case which petitioner brought out. The Barbe case concerned itself with the survival provisions of the general maritime law. Barbe court recognized the existence, and I use that language because I believe what this Court did in Moragne was recognized the existence. It restored what was once known as a cause of action for wrongful death under the general maritime law. It did not create a cause of action. The Barbe court recognized the cause of action. Under the survival provisions of the general maritime law using the same, reasoning the same methodology as this Court did in Moragne and Gaudet. It allowed recovery for conscious pain and suffering of the decedent, but denied recovery of funeral expenses for some reason which has been categorized as absurd by some on the basis that funeral expenses would have been incurred at some future date anyway and of course if that logic would carry out, there would be no reason for Wrongful Death Acts because people are bound to reach the terminal stage with life. We think the decision of the Barbe court was completely illogical and would create additional anomalies than those which existed pre Moragne. Finally, I would like to touch upon the Gaudet decision. The principal reasons for dissent by some members of the panel of this Court in Gaudet were present in the Gaudet case and do not exist in this case or in these cases. In first place no suit was brought by the decedent prior to death presumably decedents were killed instantaneously and there is no problem of Res judicata or collateral estoppel. Secondly, there was no possibility of a double recovery as the Court was concerned with.
John Paul Stevens: Mr. Benjamin, even though those facts are arguably would apply to your reasoning within the whole concept of Gaudet applied in high seas.
Jack C. Benjamin: It would apply Your Honor yes. As I said the recovery for losses society -- although not permitted under the provisions of the Jones Act and Death on the High Seas Act or permitted by statutes of most states and consistent with the advance of the maritime law and its special solicitude --
Byron R. White: Had there been any suggestions to Congress that Congress catches the Death on the High Seas Act up to the modern trend?
Jack C. Benjamin: I did not hear the last part of your question sir.
John Paul Stevens: Had there been any suggestions to Congress that the Congress amended the Death on the High Seas Act as for the times as you would go?
Jack C. Benjamin: I do not believe they have been Your Honor.
Byron R. White: At least time that has not amended.
Jack C. Benjamin: In recent years it has not amended. I would like to conclude by reminding the Court that both Death on the High Seas Act and the Jones Act need not be relegated as the Fifth Circuit said and some of the commentators have said to briney deep not to scrappy or to the level of nonstatutory statements. They may remain as a basis for recovery for pecuniary losses and may be augmented by the remedy annunciated by this Court in Moragne and Gaudet for the recovery of nonpecuniary losses with substantial uniformity to the law and substantial justice to the litigants. Thank you.
Byron R. White: I suppose you would say that the statute keeps this Court from reversing itself and utterly doing away with a cause of action for Death on the High Seas Act. That is at least the function of the statute.
Jack C. Benjamin: I would not claim that Your Honor.
Warren E. Burger: Veru well Mr. Benjamin. Mr. Schumacher do not have anything further?
Jack C. Benjamin: Thank you Your Honor, I choose not to.
Warren E. Burger: Thank you gentleman. The case is submitted.